Citation Nr: 0730977	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for paralysis of the 
lower body.

2.  Entitlement to service connection for numbness of the 
right arm (to include claim for failing upper body).

3.  Entitlement to service connection for an unspecified neck 
condition.

4.  Entitlement to service connection for numbness of the 
left arm secondary to an unspecified neck condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder 
(now claimed as depression with sleep disturbance).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a condition of the 
left leg (also claimed as the left knee) secondary to the 
service-connected disability of chondromalacia of the right 
knee, status post meniscectomy.

7.  Entitlement to an increased rating for chondromalacia of 
the right knee, status post menisectomy, currently evaluated 
as 20 percent disabling.

8.  Entitlement of an increased initial rating for a lumbar 
spinal disability, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 2004, January and August 2005 
ratings decision of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis or other objective 
showing of paralysis of the lower body.

2.  There is no competent medical evidence linking numbness 
of the right arm (to include a claim for failing upper body) 
to service.

3.  There is no competent medical evidence linking numbness 
of the left arm  secondary to an unspecified neck condition 
to service.

4.  The appellant's neck pain alone is not a disability for 
which VA compensation may be established.

5.  By rating decision in November 1982, the RO denied 
entitlement to service connection for a nervous disorder; the 
veteran was notified of the decision but he did not initiate 
an appeal.

6.  The evidence associated with the claims file since the 
November 1982 RO decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.

7.  By rating decision in September 2001, the RO denied 
entitlement to service connection for a condition of the left 
leg (also claimed as the left knee) secondary to the service-
connected disability of chondromalacia of the right knee, 
status post meniscectomy; the veteran was notified of the 
decision but he did not initiate an appeal.

8.  The evidence associated with the claims file since the 
September 2001 RO decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.

9.  The veteran is receiving the maximum schedular rating 
allowed under law for chondromalacia of the right knee, 
status post menisectomy.  There is no demonstrated limitation 
of motion and no evidence of instability or subluxation.

10.  As of March 6, 2002 and prior to September 26, 2003, the 
veteran's spondylosis of the lumbar spine associated with 
right knee chondromalacia was not manifested by a severe 
limitation of motion.

11.  Since September 26, 2003, the veteran's spondylosis of 
the lumbar spine associated with right knee chondromalacia 
has not been manifested by forward flexion of the 
thoracolumbar spine that is less than 30 degrees; or by 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW


1.  A neck disorder manifested by pain was not incurred in or 
aggravated in-service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  Numbness of the right arm (to include a claim for failing 
upper body) was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

3.  Numbness of the left arm secondary to an unspecified neck 
condition was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

4.  The RO's November 1982 decision denying entitlement to 
service connection for  a nervous disorder (now claimed as 
depression and sleep disturbance) is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

5.  The additional evidence presented since the November 1982 
rating decision is not new and material, and the claim for 
service connection for a nervous disorder (now claimed as 
depression and sleep disturbance) has not been reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

6.  The RO's September 2001 decision denying entitlement to 
service connection for a condition of the left leg (also 
claimed as the left knee) as secondary to the service- 
connected disability of chondromalacia of the right knee, 
status post meniscectomy is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

7.  The additional evidence presented since the September 
2001 rating decision is not new and material, and the claim 
for service connection for a condition of the left leg (also 
claimed as the left knee) secondary to the service-connected 
disability of chondromalacia of the right knee, status post 
meniscectomy, has not been reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

8.  The criteria for entitlement to a rating in excess of 20 
percent for chondromalacia of the right knee, status post 
menisectomy, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.2, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010-5261 (2006).

9.  The criteria for an initial evaluation in excess of 20 
percent for spondylosis of the lumbar spine associated with 
right knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2006).

10.  Paralysis of the lower body was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2001, June 
2001, and June 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

I.  Entitlement to service connection for paralysis of the 
lower body, numbness of the right arm (to include claim for 
failing upper body), and entitlement to service connection 
for numbness of the left arm as secondary to the service-
connected disability of the unspecified neck condition.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of paralysis of the lower body, 
numbness of the right arm or numbness of the left arm as 
secondary to an unspecified neck condition.

The Board finds that after a review of post service VA and 
private treatment records from October 1977 to February 2006, 
the veteran does not have a current diagnosis or other 
findings of paralysis of the lower body, numbness of the 
right arm, or numbness of the left arm as secondary to an 
unspecified neck condition.  In view of the fact that the 
veteran is regularly seen by VA and private physicians 
without any evidence of a diagnosis or symptomatology 
affecting the lower body, or numbness of the right or left 
arm, the Board does not find the veteran's lay assertions 
that he has paralysis or a numbness of the right arm or 
numbness of the left arm as secondary to an unspecified neck 
condition to be competent evidence of a diagnosis.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.  

For these reasons, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for paralysis of the lower body, a numbness of the 
right arm and numbness of the left arm as secondary to an 
unspecified neck condition, and there is no reasonable doubt 
to resolve in his favor.  See 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, 
the claims are denied.

II.  Entitlement to service connection for an unspecified 
neck condition.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of a neck condition.

September 2002 and October 2003 VA medical records indicate 
the veteran complained of neck pain.  He was noted to have a 
history of neck pain in subsequent treatment records.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a symptom, such as pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom, 239 F.3d 1356 (Fed. Cir. 
2001), dismissed in part on other grounds, 15 Vet. App. 269 
(2001). 

Service connection is denied in the absence of a recognized 
disorder causing complaints of pain.  Without such disorder, 
there is nothing to service connect.

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder 
(now claimed as depression with sleep disturbance).

The veteran filed a claim for service connection for a 
nervous condition and was denied in a November 1982 VA rating 
decision.  The veteran did not appeal this decision.  
Subsequently, in March 2002, the veteran filed a claim to 
reopen for a nervous condition (now claimed as depression and 
sleep disturbance).  The RO denied the claim in October 2002.

Evidence available prior to November 1982 included service 
medical records which were devoid of any complaints, 
treatment, or diagnosis of a nervous condition; statements by 
the veteran; October 1977 Mullins Hospital records; and 
November 1978 to January 1980 VA medical records.

Evidence received since the November 1982 RO denial includes 
the veteran's testimony before a Decision Review Officer in 
September 2006; Social Security disability records; 
statements submitted by the veteran; March 2000 to February 
2006 VA medical records; April 1988 to February 2005 Pee Dee 
Mental Health records; February 1988 and February 2002 to 
March 2002 G. Werber Bryant Psychiatric Hospital records; the 
following private medical records:  January-July 1980, Dr. 
Coleman; August 1990 to August 1993, Dr. Carroll; April 1996 
to September 2003, Fowler Rural Medical Clinic; December 
2001, Dr. McCaffrey; January-August 2002, Dr. Kirkland; and, 
April 2000 to November 2001, Dr. Heinberger.

As this evidence shows treatment and diagnosis of a mental 
disorder, it is new, however, it is not material as the 
record contains no objective evidence establishing a nexus 
between the veteran's current mental disorder and service.  
Rather, the evidence is merely cumulative of what has already 
been considered, namely that the veteran developed a mental 
disorder long after service.  The record remains devoid of 
evidence which would link an in-service injury to a current 
diagnosis of a mental disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Accordingly, the newly 
received evidence proves nothing that was not previously 
shown, i.e., the veteran has a mental disorder that he 
believes is service-connected.  This is not material evidence 
within the context of 38 C.F.R. § 3.156.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



IV.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a condition of the 
left leg (also claimed as the left knee) as secondary to the 
service connected disability of chondromalacia of the right 
knee, status post meniscectomy.

The veteran filed a claim for service connection for a left 
leg condition (also claimed as a left knee condition) 
secondary to his service-connected disability of the right 
knee and was denied in a September 2001 VA rating decision.  
The veteran did not appeal this decision.  Subsequently, in 
November 2002, the veteran filed a claim to reopen for a left 
leg condition.  The RO denied the claim in January 2004.

Evidence available prior to September 2001 included service 
medical records which were devoid of any complaints, 
treatment, or diagnosis of a left leg condition; statements 
by the veteran; October 1977 Mullins Hospital records; 
November 1978 to January 1980 VA medical records; April 1996 
to November 1998 Fowler Rural Medical Clinic records; August 
1990 to April 1993 private medical records of Dr. Carroll; 
and, January-July 1980 private medical records of Dr. 
Coleman.

Evidence received since the September 2001 RO denial includes 
the veteran's testimony before a Decision Review Officer in 
September 2006; Social Security disability records; 
statements submitted by the veteran; March 2000 to February 
2006 VA medical records; and the following private medical 
records:  August 1990 to August 1993, Dr. Carroll; April 1996 
to September 2003, Fowler Rural Medical Clinic; December 
2001, Dr. McCaffrey; January-August 2002, Dr. Kirkland; and, 
April 2000 to November 2001, Dr. Heinberger.

As this evidence shows treatment and diagnosis of a left leg 
condition, it is new, however, it is not material as the 
record contains no objective evidence establishing a nexus 
between the veteran's current left leg condition and service 
or secondary to the service-connected right knee condition.  
Rather, the evidence is merely cumulative of what has already 
been considered, namely that the veteran developed a left leg 
condition.  The record remains devoid of evidence which would 
link an in-service injury to a current diagnosis of a left 
leg disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Accordingly, the newly received evidence 
proves nothing that was not previously shown, i.e., the 
veteran has a left leg disorder that he believes is service-
connected.  This is not material evidence within the context 
of 38 C.F.R. § 3.156.

As stated above previously, while the statements of the 
veteran which express his belief that his claimed disability 
began during service, or is due to some in-service incident 
are acknowledged, to the extent that he is attempting to 
present argument regarding etiology or medical causation of 
disease or illnesses, he is not competent since it has not 
been shown that he has the necessary medical skills and 
training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.  As such, this 
evidence does not raise a reasonable possibility of 
substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial 20 percent rating 
assigned for spondylosis of the lumbar spine associated with 
chondromalacia of the right knee, he is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

V.  Entitlement to an increased rating for chondromalacia of 
the right knee, status post menisectomy, currently evaluated 
as 20 percent disabling.

A December 1977 rating decision granted a 20 percent 
disability rating for chondromalcia of the right knee, status 
post menisectomy under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

The veteran's chondromalacia of the right knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261. Under 
Diagnostic Code 5258 dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint is evaluated as 20 percent disabling.  Because the 
veteran is already receiving the maximum rating possible 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258, no further 
discussion of this particular Diagnostic Code is required.

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis. Degenerative arthritis established, by x-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 15 degrees a 30 percent rating is warranted.  
Under Diagnostic Code 5261,  where extension is limited to 20 
degrees a 30 percent rating is assignable. 38 C.F.R. § 4.71a. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability. A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.

When impairment of the tibia and fibula is manifested by 
malunion with marked knee or ankle disability, a 30 percent 
evaluation is assigned. 38 C.F .R. § 4.71 a, Diagnostic Code 
5262.

Under Diagnostic Code 5256, higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that the right knee is 
ankylosed.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to a service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings. The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions. 

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

As noted above, the veteran is evaluated under Diagnostic 
Code 5258 and assigned the maximum schedular rating 
permissible under the law.

The Board has also considered Diagnostic Codes 5260, 
limitation of flexion of the leg, and 5261, limitation of 
extension of the leg.  Here the veteran does not meet the 
criteria.  At a February 2006 VA examination, the examiner 
reported the veteran with flexion from 0 to 110 degrees.  In 
order to warrant a 10 disability rating under Diagnostic Code 
5260,  flexion must be limited to 60 degrees.  Further, the 
veteran had extension to 0 bilaterally.  He had no diminution 
in range of motion with repetitive testing.  A June 2005 VA 
examination yielded similar results.  Hence, no increased 
evaluated is warranted under Diagnostic Codes 5260 or 5261. 

The Board further considered evaluation of the right knee 
under the provisions of Diagnostic Code 5257, other 
impairment of the knee, and 5262, impairment of the tibia and 
fibula.  However, the objective evidence of record continues 
to show no evidence of instability or any impairment of 
either the tibia or fibula.   Therefore, separate evaluations 
under these Diagnostic Codes are not in order.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 20 percent 
rating assigned to the right knee.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  In this regard, it is noted that the 20 percent 
rating best represents the level of current disability.  

VI.  Entitlement to an increased initial rating for a lumbar 
spine condition, currently evaluated as 20 percent disabling.

The veteran was granted service connection for spondylosis of 
the lumbar spine associated with chondromalacia of the right 
knee, status post meniscectomy, in a June 2004 rating 
decision and assigned a 20 percent disability evaluation 
effective March 6, 2002.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including spondylosis 
of the lumbar spine under Diagnostic Code 5292.  The new 
criteria for rating spondylosis became effective September 
26, 2003.  The statement of the case issued in March 2006 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), 
spondylosis of the lumbar spine associated with 
chondromalacia of the right knee, with severe limitation of 
motion of the lumbar spine warranted a 40 percent disability 
evaluation.  Moderate limitation of motion of the lumbar 
spine warranted a 20 percent disability evaluation.  
 
Under 38 C.F.R. § 4.71a (2006), spondylosis of the lumbar 
spine associated with chondromalacia of the right knee, is 
evaluated under the general formula for back disorders.  
These criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.

In this case, the appellant's spondylosis of the lumbar spine 
associated with chondromalacia of the right knee, is properly 
evaluated as 20 percent disabling under both sets of rating 
criteria.  There is no evidence prior to September 26, 2003, 
that the spondylosis of the lumbar spine was manifested 
severe limitation of motion.  A March 2004 VA examination 
noted flexion of 0-50 degrees, extension of 0-5 degrees and 
lateral rotation of 0-20 degrees.  Further, since September 
26, 2003, spondylosis of the lumbar spine has not been 
manifested by forward flexion of the thoracolumbar spine less 
than 30 degrees, or by favorable ankylosis of the entire 
thoracolumbar spine.  A February 2006 VA examination reported 
right and left lateral bending of 0 to 35 degrees, extension 
of 0-15 degrees, flexion of 0-75 degrees and bilateral 
rotation of 0-60 degrees.  As such, the preponderance of the 
evidence is against assigning a rating in excess of 20 
percent for the appellate period in question.
 
Therefore, the claim is denied.
 
In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  The veteran is not, however, 
service connected for an intervertebral disc syndrome.  
Hence, consideration of these other codes is not in order.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of pain manifested by disuse muscle atrophy, or 
incoordination on use been clinically demonstrated.  
Specifically, a February 2006 VA examiner reported the 
veteran had no additional limitations by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Hence, an increased rating under these regulations is not in 
order. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for paralysis of the lower 
body is denied.

Entitlement to service connection for numbness of the right 
arm (to include a claim for failing upper body) is denied.

Entitlement to service connection for an unspecified neck 
condition is denied.

Entitlement to service connection for numbness of the left 
arm secondary to an unspecified neck condition is denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for a nervous 
condition (now claimed as depression with sleep disturbance) 
is not reopened; the appeal is denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for condition of 
the left leg (also claimed as the left knee) as secondary to 
the service-connected disability of chondromalacia of the 
right knee, status post meniscectomy is not reopened; the 
appeal is denied.

Entitlement to an increased rating for chondromalacia of the 
right knee, status post menisectomy, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased rating for a lumbar spine 
condition, currently evaluated as 20 percent disabling, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


